Citation Nr: 0609947	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  96-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chronic low back strain, now with lumbar 
spondylosis, prior to October 11, 2001, on appeal from the 
initial determination.

2.  Entitlement to a disability evaluation in excess of 40 
percent for chronic low back strain, now with lumbar 
spondylosis, from October 11, 2001, to February 28, 2006, on 
appeal from the initial determination.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for chronic low back strain, now with lumbar 
spondylosis, from March 1, 2006, forward, on appeal from the 
initial determination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958 and from January 1959 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that assigned a noncompensable disability 
evaluation for low back disability, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.  In October 1997, the rating assigned to the 
veteran's low back disability was increased to 10 percent, 
effective from November 1995.  In July 1999, the rating 
assigned to the veteran's low back disability was increased 
to 20 percent, effective from November 1995.  In December 
2002, the rating assigned to the veteran's low back 
disability was increased to 40 percent, effective from 
October 11, 2001.  Thereafter, by a rating action dated in 
December 2005, the RO reduced the rating assigned to the 
veteran's low back disability from 40 percent to 20 percent, 
effective from March 1, 2006.

The Board remanded the matter in December 2004 to the RO via 
the Appeals Management Center (AMC) for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in February 2006 for appellate consideration.  

The Board notes that the veteran appears to have filed an 
informal claim for a total disability evaluation based on 
individual unemployability in March 2000.  Such was noted in 
the Board's December 2004 remand.  The RO has yet to consider 
this issue.  As such, the issue of entitlement to a total 
disability evaluation based on individual unemployability is 
once again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As discussed above, the AMC issued a rating decision in 
December 2005 that reduced the rating assigned to the 
veteran's low back disability from 40 percent to 20 percent, 
effective from March 1, 2006.  In January 2006, the veteran, 
through his representative, requested that he be scheduled 
for a personal hearing before the RO "Rating Board."  The 
veteran indicated that he wanted to address the reduction of 
his disability rating.  The request was clearly made and 
received by the AMC prior to the appeal being re-certified to 
the Board.

38 C.F.R. § 3.103(c) (2005) provides that, upon request, a 
claimant is entitled to a hearing at any time on any issue 
involved in a claim within the purview of part 3, chapter 38, 
Code of Federal Regulations - such as the veteran's claim -- 
subject to limitations applicable to claims that have been 
certified to the Board for appellate review.  The record 
before the Board contains evidence that the veteran clearly 
requested that he be scheduled for a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a local hearing 
before RO personnel.  A copy of the 
notice scheduling the hearing should be 
placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


